 In the Matter of AMERICAN TWINE AND FABRIC CORPORATION,EMPLOYERandTEXTILEWORKERS UNION OF AMERICA (CIO),PETITIONERCase No. 1-R-3111.-Decided August 23,1946Hughes & Burns, by Mr. Stanley M. Burns,-ofDover, N. H., for theEmployer.Messrs. J. Harold DaoustandFrank L. Diehard,of Nashua, N. H.,for the Petitioner.Mr. Emil C. Farkas,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dover,New Hampshire, on June 28, 1946, before John W. Coddaire, Jr.,Trial Examiner.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERAmerican Twine and Fabric Corporation, a New Hampshire cor-poration, maintaining its offices at Portsmouth, New Hampshire, isengaged in the manufacture of twine and fabrics at its only plantlocated in Salmon Falls, New Hampshire.The principal raw ma-terial used by the Employer is paper, which is used in the manu-facture of seat covers and other paper fabric products.During theyear 1945,in excessof 50 percent of the raw materials used by theEmployer was shipped to it from points outside the State of NewHampshire.During the same period, manufactured products sold bythe Employer exceeded $100,000 in value, more than 50 percent ofwhich was shipped to points outside the State of New Hampshire.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.70 N. L.B. B., No. 29.283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with Congress ofIndustrialOrganizations claiming to represent employees of theEmployer."III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) of Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees, excluding office and clerical employees, executives, the plantmanager, the assistant to the plant manager, the machinist, foreman,and any other supervisory personnel.Contrary to the position of thepetitioner, the Employer asserts that mill maintenance employeesshould be excluded from the unit because the nature of their work andthe hours of their employment allegedly differ substantially from thoseof the regular production-workers.Also in opposition to the desiresof the Petitioner, the Employer contends that two employees in themachine maintenance crew, who have no formal title, but who act inthe capacity of assistant foremen-instructors, should be excluded fromthe unit on the ground that they are supervisory employees.There are nine persons classified as mill maintenance employees.Their duties consist of keeping the mill property and mill groundsin proper condition.They are responsible for maintaining the plumb-ing, heating, and electrical systems, performing all painting andcarpentry work, and moving and realigning machinery.The recordindicates that these employees report for work at the same time thatregular production workers do, and are not actually required to workother than a regular shift unless they are willing to do so.On occasions they are called upon to work nights or Sundays, when the plant isnot in operation, for the purpose of moving, installing, or realigningmachinery.Like the production employees, they perform manual la-bor.Moreover, their interests are related to those of production em-IPointing out that no local has been chartered to act for the employees involved herein,the Employer contends that the Petitioner may not itselfvalidlyrepresent these workers.But this contention is clearly without merit inasmuch as the Petitioner is a labor organi-zation within the meaning of the Act. AMERICAN TWINE AND FABRIC CORPORATION285ployees.In view of the foregoing facts, and since no cogent reason ap-pears for the separation of the mill maintenance employees, we- shallfollow our usual policy of including maintenance and productionemployees in one bargaining Unit .2eThe two assistant foremen-instructors receive about 10 to 15 percentmore in salary than other operators, and instruct and train new opera-tors hired for work in various departments.They are responsible forloom fixing and other machine repair work.They have general super-vision over all employees whom they train and instruct, and have theright to recommend the discharge of any of these employees in the eventtheir work is not satisfactory.These recommendations are accordedconsiderable weight by the plant manager, who has the authority totake final action.We believe that these employees possess sufficientindiciaof supervisory authority to warrant their exclusion from theunit.We find that all production and maintenance employees of theEmployer's Salmon Falls, New Hampshire, plant, excluding office andclerical employees, executives, the plant manager, the assistant toplant manager, the machinist, foremen, assistant foremen-instructors,and all other supervisory employees with authority to hire, promote,-discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining with the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with American Twine and FabricCorporation, Salmon Falls, New Hampshire, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls but excluding2Matter of Gluck Brothers,Inc.,45 N. L. R. B. 1159;Matter of Fogel Refrigerator Com-pany,61 N. L.R. B. 692. 286DECISIONS OF NATIONALLABOR RELATIONS BOARDthose employees who have since quit or been discharged for cause anddetermine whether or not they desire to be represented by TextileWorkers Union of America (CIO), for the purposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.O